AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations
                                                                                                      FILED
                                    UNITED STATES DISTRICT ( OUl tTJAN 04 2019
                                          SOUTHERN DISTRICT OF CALIFO} NIA
                                                                           CLERK• u.s. DISTRICT COURT
                                                                                            ~?~ERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT II'                C   MINAL CASE       DEPUTY
                                                                     (For RevocatIon of ProbatIOn or Supervised Release)
                               v.                                    (For Offenses Committed On or After November 1, 1987)
             PRINCETON BEON FRANKS (4)
                                                                        Case Number:        l3CR0492-GPC

                                                                     THOMAS S. SIMS
                                                                     Defendant's Attorney
REGISTRA TION NO.              37458298


THE DEFENDANT: 

IZl admitted guilt to violation ofallegation(s) No.        1


o    was found guilty in violation ofallegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adiudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                Nature of Violation
              I                  Unlawful use of a controlled substance and/or Failure to Test;




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     January 3. 2019

                                                                          .'/
                                                                     Date of~mpos.ition OfSenten<t/
                                                                                               ./ l
                                                                                                     ,./.   f



                                                                          CA
                                                                          I
                                                                              //
                                                                              J
                                                                                             /
                                                                                   ~ \</(::::;;>
                                                                     HON. Gonzalo P. Curiel .
                                                                                                     ,e.    •




                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                 13CR0492-GPC 

    AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

    DEFENDANT:                    PRINCETON BEON FRANKS (4)                                                                     Judgment - Page 2 of3
    CASE NUMBER:                  13CR0492-GPC

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
NINETY (90) DAYS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled 

substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests 

thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month during the 

term of supervision, unless otherwise ordered by court. 

          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future 

          substance abuse. (Check, ifapplicable.) 

          The defendant shall not possess a fIrearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and NotifIcation Act (42 U.S.c. § 16901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted ofa qualifYing offense. (Check ifapplicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

        If this judgment imposes a fIne or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
    such fIne or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
    Payments set forth in this judgment.
       The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
    any special conditions imposed.
                                         STANDARD CONDITIONS OF SUPERVISION
     I)    the defendant shall not leave the judicial district without the pennission of the court or probation officer; 

     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer; 

     4)    the defendant shall support his or her dependents and meet other family responsibilities; 

     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable 

           reasons;
     6) the defendant shall notifY the probation officer at least ten days prior to any change in residence or employment;
     7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted pennission to do so by the probation officer;
     10) the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view ofthe probation officer;
     11) the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12) the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
           the court; and
     13) 	 as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall pennit the probation officer to make such notifications and to con finn the defendant's compliance
           with such notification requirement.




                                                                                                                                     13CR0492-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:              PRINCETON BEON FRANKS (4)                                                    Judgment - Page 3 of 3
CASE NUMBER:            13CR0492-GPC

                                  SPECIAL CONDITIONS OF SUPERVISION


   1. 	 Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

   2. 	 Shall not associate with any person who you know, or who a probation officer or other law enforcement officer
        informs you is a Skyline, 5/9 Brim or Emerald Hills Park street gang member or associate, or any other known
       gang member or associate, unless given permission by the probation officer.


   3. 	 Be monitored for a period of90 days, with the location monitoring technology at the discretion of the probation
       officer. The offender shall abide by all technology requirements and shall pay all or part ofthe costs of
       participation in the location monitoring program, as directed by the court and/or the probation officer. In addition
       to other court-imposed conditions of release, the offender's movement in the community shall be restricted as
       specified below:

       (Home Detention)
       You are restricted to your residence at all times except for employment; education; religious services; medical,
       substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
       activities as preapproved by the probation officer.


       II




                                                                                                         13CR0492-GPC 

